Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 8, 2022




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-20-00616-CV

  HOUSTON ASTROS, LLC AND HOUSTON ASTROS MANAGEMENT, INC.,
                           Appellants
                                           V.
      ADAM WALLACH, ON BEHALF OF HIMSELF AND ALL OTHERS
                SIMILARLY SITUATED, Appellees

                      On Appeal from the 152nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2020-10637

                            MEMORANDUM OPINION

      This is an appeal from a judgment signed August 17, 2020. On February 17, 2022,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                      PER CURIAM

Panel consists of Justices Wise, Bourliot and Wilson.